Citation Nr: 0308175	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-12 418	)	DATE
	)
	)


THE ISSUE

Whether the August 23, 2001, BVA decision, which denied an 
effective date prior to November 7, 1993, for the award of 
Dependency and Indemnity Compensation (DIC) benefits, was 
clearly and unmistakably erroneous.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a motion alleging clear and unmistakable error 
(CUE) in the Board's August 23, 2001, decision denying an 
effective date prior to March 10, 1997, for the award of DIC 
benefits.  The veteran in this case had active service from 
January 1942 to August 1945, October 1946 to October 1949, 
May 1951 to August 1952 and from October 1961 to August 1962, 
and he died in September 1987.


FINDINGS OF FACT

1.  A BVA decision dated August 23, 2001, denied an effective 
date prior to November 7, 1993, for the award of DIC 
benefits.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on August 23, 2001, or that the Board incorrectly 
applied statutory or regulatory provisions at the time such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The BVA decision of August 23, 2001, which denied an 
effective date prior to November 7, 1993, for the award of 
DIC benefits, does not contain clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is contended that the August 23, 2001, BVA decision 
contains clear and unmistakable error in denying an effective 
date prior to November 7, 1993, for the award of DIC 
benefits.  It is asserted that the claim for DIC benefits had 
been pursued continuously since 1988 and thus the effective 
date should be the date the claim for DIC benefits was first 
filed.  It is further contended that the May 1992 BVA 
decision was in error as the exact same benefit was 
subsequently granted.  It is also pointed out that a VA 
General Counsel opinion issued in January 1993 was issued 
within one year of the date of the May 1992 BVA decision and 
thus the award of DIC benefits should be earlier than the 
date assigned by the Board's August 2001 decision.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
However, the claim now before the Board is a legal challenge 
to a prior BVA decision and does not involve acquiring or 
submitting any additional evidence.  Furthermore, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA is not applicable to CUE claims.  Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on the grounds of 
CUE.  A claim in which review is requested under the statute 
may be filed at any time after the underlying decision is 
rendered.  Pursuant to an opinion of the VA General Counsel, 
the Board's authority applies to any claim pending or filed 
after November 21, 1997, the date of enactment of the 
statute.  VAOPGCPREC 1-98 (Jan. 13, 1998).  If the record 
establishes the error, the prior decision shall be reversed 
or revised.  A request for revision of a Board decision based 
on CUE may be instituted by the Board on its own motion or 
upon request of the claimant.  

CUE is defined as:

A very specific and rare kind of error of 
fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were noted at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensured, the error complained of cannot be 
deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).  
Examples of situation that are not CUE include:  (1) A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board's decision; (2) a failure to fulfill 
the VA's duty to assist a claimant with the development of 
facts relevant to his or her claim; or (3) a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  CUE also does not encompass the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board's decision challenge, there has been 
a change in the interpretation of the statue or regulation.  
38 C.F.R. § 20.1403(e).

Prior decisions issued by the Court on the issue of CUE in a 
regional office rating decision provide guidance for 
determining whether CUE exists in a Board decision.  The 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1991).  The Court has also held that a finding 
that there was such error "must be based on the record and 
the law that existed at the time of the prior . . . 
decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made.  Kinnaman 
v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or law, when called to the attention of later 
reviewers, compels a conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Board's August 2001 decision, which is now challenged as 
being clearly and unmistakably erroneous, contains the 
following Findings of Fact:

1.  The veteran died of emphysema on 
September 30, 1987.

2.  A Board decision denied entitlement 
to service connection for the cause of 
the veteran's death in May 1992.

3.  A VA Office of General Counsel 
Precedent Opinion (VAOPGCPREC) 2-93 (Jan. 
13, 1993), concerning entitlement to 
benefits based on tobacco used during 
service, was issued in January 1993.

4.  Correspondence received by VA from 
the appellant on November 7, 1994, was 
construed by the RO as an attempt to 
reopen her claim for service connection 
for the cause of the veteran's death.

5.  DIC benefits were granted by rating 
decision dated June 1998, effective March 
10, 1993, based on VAOPGCPREC 2-93 and on 
the submission by the appellant of new 
and material evidence.

The Board's August 2001 decision also contained the following 
Conclusion of Law:  

An effective date of November 7, 1993, is 
warranted for the award of DIC, based on 
a liberalizing VA issue.  38 U.S.C.A. 
§§ 5101, 5110, 5111 (West 1991); 
38 C.F.R. §§ 3.31, 3.114, 3.152, 
3.160(c); 3.400(c) (2001); VAOPGCPREC 2-
93 (Jan. 13, 1993).

As for the evidence that was of record at the time of the 
Board's August 2001 decision, the veteran's death certificate 
show he died in September 1987 and that the immediate cause 
of death was emphysema.  The veteran's surviving spouse filed 
an application for DIC benefits in November 1987 claiming 
that the cause of the veteran's death was due to service.  A 
rating decision dated in February 1988 denied service 
connection for the cause of the veteran's death.  That rating 
decision explained that service medical records contained no 
evidence relating to emphysema while the veteran was on 
active duty.  The appellant was notified of that 
determination and of her appellate rights by a letter dated 
in March 1988.  The appellant expressed disagreement with 
that decision and the RO issued a Statement of the Case in 
August 1989.  The appellant did not complete her appeal by 
filing a Substantive Appeal and that decision became final 
one year after the appellant was notified of that decision.

In April 1991 the appellant requested reconsideration of DIC 
benefits and submitted additional evidence.  A rating 
decision dated in June 1991 again denied the appellant's 
claim.  The appellant expressed disagreement with that 
decision and submitted a Substantive Appeal after the 
issuance of a Statement of the Case.  The case was then 
forwarded to the Board for appellate review.  In a decision 
dated in May 1992 the Board denied service connection for the 
cause of the veteran's death.  In that decision the Board 
found that a chronic lung disease, including emphysema and 
chronic obstructive pulmonary disease, were not present 
during service or for many years thereafter.  The appellant 
was provided with a copy of that decision, as well as notice 
of her right to appeal the BVA decision to the Court.  That 
decision became final when the appellant did not appeal that 
decision to the Court within 120 days from the date of 
mailing of the BVA decision.

In a statement from the appellant received on November 7, 
1994, the appellant advised that she was asking for a review 
of her husband's service medical records to see if he was 
treated for any lung disorder while on active duty.  In 
response, the RO informed her of the need to submit new and 
material evidence to reopen the claim and that no new and 
material evidence had been submitted.  Additional statements 
were received from the appellant in February 1995, March 
1995, June 1995, January 1996 and February 1996.  In a 
statement from the appellant received in March 1997, the 
appellant made reference to the veteran's smoking during 
service and the fact that he smoked his first cigarette 
during service.

In April 1998 the RO requested a review of the veteran's 
claims file by a VA physician.  Following this review the 
examiner noted a statement from a private physician that was 
to the effect that the veteran's respiratory and 
cardiovascular conditions were the result of cigarette 
smoking from 1941 until his death in 1987.  The VA physician 
stated that "I would agree that this statement is at least as 
likely as not true and that it is at least as likely as not 
that the veteran's death was due to use of tobacco products."  
A rating decision dated in June 1998 granted service 
connection for the cause of the veteran's death, and awarded 
DIC benefits effective March 10, 1997.  The rating decision 
noted that the claim was for benefits based on inservice use 
of tobacco products that was received on that date.  The 
rating decision essentially found that the statement from the 
private physician as well as the opinion of the VA examiner 
constituted new and material evidence sufficient to reopen 
the previously denied claim.

The August 2001 BVA decision granted an effective date of 
November 7, 1993, for the award of DIC benefits.  In that 
decision the Board noted that the September 1988 rating 
decision and the Board's May 1992 decision were final 
decisions, and consequently, the earliest date upon which DIC 
benefits could be granted would be some time after the date 
of the final Board decision of May 8, 1992.  In the August 
2001 decision the Board found that the General Counsel 
opinion, which provided for service connection for the cause 
of death where the evidence discloses injury or disease 
resulting from tobacco use during active service, constituted 
a liberalizing VA issue pursuant to 38 C.F.R. § 3.114.  Based 
on that regulation, the Board assigned an effective date one 
year prior to the date of the appellant's November 1994 
claim, specifically, November 7, 1993.

Under laws and regulations pertaining to the effective date 
of an award of DIC benefits, the effective date is the first 
day of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death.  
Otherwise, the effective date is the date of the receipt of 
claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c)(2).  
The effective date of an award of DIC benefits after a final 
disallowance based on submission of new and material evidence 
is the date of receipt of a new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

An effective date of an award based on a liberalizing law or 
VA issue is the effective date of the law or VA issue if the 
claim is reviewed on the initiative of the VA within one year 
from the effective date of the law or VA issue or the request 
of a claimant received within one year of that date.  If the 
claim is reviewed on the initiative of the VA more than one 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of administrative determination of entitlement.  If 
the claim is reviewed at the request of the claimant more 
than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

Based on this record, the Board finds that there was no CUE 
in the Board's August 2001 decision.  It is not in any way 
contended that the correct facts were not before the Board.  
Rather, it is suggested that the Board incorrectly apply the 
statutory and regulatory provisions pertaining to the 
effective date of awards.  However, the Board finds that the 
Board's August 2001 correctly applied the statutory and 
regulatory provisions.

In this regard, as was pointed out at the time of the August 
2001 decision, an effective date for the award of DIC 
benefits is constrained by prior final decisions.  The rating 
decision dated in February 1988 denied service connection for 
the cause of the veteran's death and the appellant did not 
complete her appeal with respect to that claim.  That 
decision became final one year after the appellant was 
notified of that decision in March 1988.  Similarly, the May 
1992 BVA decision became final when the appellant did not 
appeal that decision to the Court.  Thus, contrary to the 
appellant's assertion, she had not continuously pursued the 
claim since she first filed the claim following the veteran's 
death.  Also, the claim decided by the Board in May 1992 made 
no reference whatsoever to smoking or tobacco use by the 
veteran during service, and it was not until March 1997 that 
the appellant even raised the issue of smoking being 
implicated in the veteran's death.

Following the Board's May 1992 decision the next submission 
from the appellant was received by the RO on November 7, 
1994.  While the RO did not consider that submission to 
represent a smoking related claim, the Board subsequently 
related the appellant's March 1997 claim to the claim she 
filed in November 1994 and assigned an effective date one 
year prior to that date based on a liberalizing VA issue, 
specifically the General Counsel opinion issued in January 
1993.

While it has been asserted that the effective date should be 
the date of the General Counsel opinion in January 1993, 
since it was issued within one year of the date of the 
Board's May 1992 decision, at that point in time, there was 
no assertion, contention or suggestion that the General 
Counsel opinion issued in January 1993 had any bearing on the 
claim for DIC benefits decided by the Board in May 1992.  In 
this regard, it is significant that the first mention in the 
record of a smoking related claim was in March 1997, years 
after the issuance of the 1993 General Counsel opinion.  
Thus, there was no indication from the record of a need to 
review the claims file based on the January 1993 General 
Counsel opinion which addressed smoking related claims.  The 
record is clear that the appellant did not request a review 
within one year from the date of the effective date of the VA 
issue.  Therefore, the earliest effective date permitted 
under the circumstances of this case is November 7, 1993, one 
year prior to the date the appellant requested a reopening of 
the claim denied by the May 1992 BVA decision.  

The Board would also observe that at the time of the BVA 
decision in May 1992, at the time the appellant requested a 
reopening of her claim in November 1994 and at the time the 
appellant first raised the issue of a smoking related 
disability in March 1997, there was no competent evidence 
that the veteran's death was related to cigarette smoking 
during service.  The earliest medical evidence supporting the 
appellant's position was dated in January 1998 from a private 
physician and this was supported by the examiner who reviewed 
the medical records for the RO in April 1998.

Accordingly, the Board concludes that the August 2001 
decision did not contain clear and unmistakable error, and 
the motion to reverse or revise that decision must be denied.  
In the August 2001 decision the Board reviewed the correct 
and undisputed facts as they were known at the time and 
correctly applied the statutory and regulatory provisions 
addressing the effective date for an award of DIC benefits 
following a prior final decision when the allowance was based 
on a liberalizing VA issue under the provisions of 38 C.F.R. 
§ 3.114.


ORDER

Clear and unmistakable error not having been shown in the 
Board's August 23, 2001, decision, the motion for revision or 
reversal of that Board decision is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


